                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

FITZRAY ANTONIO NELSON, et al.,                 )
                                                )
         Plaintiffs,                            )
                                                )
v.                                              ) CIVIL ACTION NO. 1:18-cv-340-TFM-N
                                                )
COREY JAMES ADKINSON, et al.,                   )
                                                )
         Defendants.                            )

                                               ORDER

         This action is before the Court sua sponte on review of its subject matter jurisdiction. See

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[C]ourts, including this Court, have an

independent obligation to determine whether subject-matter jurisdiction exists, even in the absence

of a challenge from any party.”). On January 31, 2019, Plaintiffs filed their Second Amended

Complaint (Doc. 66) which added Kaitlyn Sanderson as a Defendant in this action. On February

26, 2019, Defendant Sanderson filed her Answer (Doc. 74).          The Court notes that the Amended

Complaint only alleges Defendants’ state of residences – which admittedly the Court missed when

it granted the motion to amend (Docs. 56, 60). A review of the recent answer does not resolve the

issue.

         Residence is not the equivalent of citizenship and the allegation that a party is a resident of

a certain state is insufficient. See Crist v. Carnival Corp., 410 F. App’x 197, 200 (11th Cir. 2010).

“If after removal the plaintiff seeks to join additional defendants whose joinder would destroy

subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to

the State court.” 28 U.S.C. § 1447(e). Further, a district court “ha[s] no discretion to add [a non-

diverse party] as a defendant, retain jurisdiction and decide the case on the merits.” Ingram v. CSX



                                              Page 1 of 2
Transp., Inc., 146 F.3d 858, 863 (11th Cir. 1998). Rather, when § 1447(e) applies, a district court

has “only two options: (1) deny joinder; or (2) permit joinder and remand [the] case to state court.”

Id.

       In the situation at hand, joinder has already occurred, but the Court must now resolve the

citizenship of Defendant Sanderson. As such, Plaintiff is DIRECTED to file an amended

complaint which is otherwise identical to the Second Amended Complaint, but to correct

paragraphs 1 through 8 to correct the deficiencies noted above by reflecting citizenship as opposed

to residency. See, e.g., Docs. 8, 10.

       DONE and ORDERED this the 27th day of February 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
